DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on April 30, 2021 regarding Application No. 16/640,543.  Applicants amended claims1, 7, and 18 and previously canceled claim 9.  Claims 1-8 and 10-20 are pending.

The instant application is a U.S. National Stage (371) entry of PCT/CN2019/079293, filed on March 22, 2019, which claims priority to CN 201810288813.3, filed in China on April 3, 2018.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on April 30, 2021 has been entered.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the CN 201810288813.3 application filed in China on April 3, 2018 has been filed.
Response to Arguments
Applicants’ amendments to the specification and remark regarding objection to the specification (Remarks, p. 10) are acknowledged.  In view of the amendments, the objection is withdrawn.

Applicants’ amendments to claims 7 and 18 and remark regarding objections to claims 7, 8, 10-14, and 18-20 (Remarks, p. 10) are acknowledged.  In view of the amendments, the objections are withdrawn.

Applicants’ arguments filed on April 30, 2021 have been fully considered and without conceding the arguments regarding Wu on pp. 15-16, they are moot in view of new grounds of rejection.


Claim Objections
Claims 1-6 and 15-17 are objected to for the reasons discussed below.

Regarding claim 1, “the first substrate” in line 4 should be “the first substrate motherboard” for consistency of the term recited in lines 2-3.

Regarding claims 2-6 and 15-17, these claims are objected to as being dependent upon an objected to base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 15-17 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Fang et al. in US 2014/0104509 A1 (hereinafter Fang).

Regarding claim 1, Fang teaches:
A method for manufacturing a touch sensor (FIGs. 8 and 9 and [0075], see also [0003]), comprising: 
forming a plurality of touch electrode lines on an entire surface of a first substrate motherboard, each of the plurality of touch electrode lines runs through the entire surface of the first substrate (forming a plurality of touch electrode lines 120 on an entire surface of a first substrate motherboard 110a, each of the plurality of touch electrode lines 120 runs through the entire surface of the first substrate 110a; FIGs. 8 and 9, [0076]-[0078], and [0080]); 
cutting the first substrate motherboard according to a size of a touch area of a second base substrate of any size to obtain a touch area component with the any size (cutting the first substrate motherboard 110a according to a size of a touch area corresponding to visible region V of a second base substrate 900 of any size to obtain a ;
forming a plurality of connecting wires in a peripheral area of the second base substrate to obtain a peripheral area component (forming a plurality of connecting wires 910 in a peripheral area NV of the second base substrate 900 to obtain a peripheral area component; FIG. 4, [0057], and [0058], see also FIGs. 1 and 2); and 
attaching the peripheral area component to the touch area component, and electrically coupling the connecting wires to the touch electrode lines in one-to-one correspondence (attaching the peripheral area component (plurality of connecting wires 910 formed in a peripheral area NV of the second base substrate 900) to the touch area component 120, and electrically coupling the connecting wires 910 to the touch electrode lines 120 in one-to-one correspondence; FIG. 4, [0058], and [0071], see also FIGs. 1, 5, 6, and 8, [0046], [0064], [0065], and [0066]).  

	Regarding claim 2, Fang teaches:
The method for manufacturing the touch sensor according to claim 1, wherein electrically coupling the connecting wires to the touch electrode lines in one-to-one correspondence comprises: 
coating a conductive adhesive at positions of the connecting wires of the peripheral area component or at positions of the touch area component corresponding to the connecting wires (coating a conductive adhesive 300 at positions of the connecting wires 910 of the peripheral area component (plurality of connecting wires 910 formed in a peripheral area NV of the second base substrate 900) or at ; and 
attaching the peripheral area component and the touch area component to each other, so that the connecting wires are electrically coupled to the touch electrode lines in one-to-one correspondence through the conductive adhesive (attaching the peripheral area component (plurality of connecting wires 910 formed in a peripheral area NV of the second base substrate 900) and the touch area component 120 to each other, so that the connecting wires 910 are electrically coupled to the touch electrode lines 120 in one-to-one correspondence through the conductive adhesive 300; FIG. 4 and [0071], see also FIGs. 1 and 5, [0065], and [0066]).  

	Regarding claim 3, Fang teaches:
The method for manufacturing the touch sensor according to claim 1, further comprising: 
before forming the plurality of connecting wires in the peripheral area of the second base substrate, forming a black matrix on the peripheral area of the second base substrate (before forming the plurality of connecting wires 910 in the peripheral area NV of the second base substrate 900, forming a black matrix 920 on the peripheral area NV of the second base substrate 900; FIGs. 3 an 4, [0057], and [0071]), 
wherein an orthographic projection of each of the connecting wires on the second base substrate is located within a range of an orthographic projection of the black matrix on the second base substrate (wherein an orthographic projection of each of the connecting wires 910 on the second base substrate 900 is located within a range .  

	Regarding claim 4, Fang teaches:
The method for manufacturing the touch sensor according to claim 1, wherein forming the plurality of touch electrode lines on the first substrate motherboard comprises: forming a plurality of first touch electrode lines and a plurality of second touch electrode lines on the first substrate motherboard, wherein the first touch electrode lines and the second touch electrode lines intersect (forming a plurality of first touch electrode lines 124 and a plurality of second touch electrode lines 122 on the first substrate motherboard 110a, wherein the first touch electrode lines 124 and the second touch electrode lines 122 intersect; FIG. 8 and [0077], see also FIG. 1 and [0048]; note: it appears that 122a in FIG. 8 should indicate diamond shaped conductive units disposed in parallel along a horizontal direction rather than a vertical direction – see FIG. 1); and 
wherein forming the plurality of connecting wires in the peripheral area of the second base substrate comprises: forming a plurality of first connecting wires and a plurality of second connecting wires in the peripheral area of the second base substrate (forming a plurality of first connecting wires 910 corresponding to the plurality of first touch electrode lines 124 and a plurality of second connecting wires 910 corresponding to the plurality of second touch electrode lines 122 in the peripheral area NV of the second base substrate 900; FIGs. 4 and 8, [0057], and [0077], see also FIG. 1, [0048], and [0055]; note: it appears that 122a in FIG. 8 should indicate diamond shaped .  

	Regarding claim 5, Fang teaches:
The method for manufacturing the touch sensor according to claim 4, wherein electrically coupling the connecting wires to the touch electrode lines in one-to-one correspondence comprises: 
electrically coupling the first connecting wires to the first touch electrode lines in one-to-one correspondence, and electrically coupling the second connecting wires to the second touch electrode lines in one-to-one correspondence (electrically coupling the first connecting wires 910 corresponding to the plurality of first touch electrode lines 124 to the first touch electrode lines 124 in one-to-one correspondence, and electrically coupling the second connecting wires 910 corresponding to the plurality of second touch electrode lines 122 to the second touch electrode lines 122 in one-to-one correspondence; FIGs. 4 and 8, [0058], [0071], and [0077], see also FIG. 1, [0046], [0048], and [0065]; note: it appears that 122a in FIG. 8 should indicate diamond shaped conductive units disposed in parallel along a horizontal direction rather than a vertical direction – see FIG. 1).  

	Regarding claim 15, this claim is rejected under similar rationale as claim 3 above.

	Regarding claims 16 and 17, these claims are each rejected under similar rationale as claim 4 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fang.

Regarding claim 6, Fang teaches:
the method for manufacturing the touch sensor according to claim 1.  
	However, it is noted that Fang does not explicitly teach:
A method for manufacturing a display panel, comprising the method for manufacturing the touch sensor according to claim 1.  
	Fang suggests:
A method for manufacturing a display panel, comprising the method for manufacturing the touch sensor according to claim 1 (i.e., manufacturing an electronic product with a display panel with the touch sensor manufactured according to claim 1 above; [0005] and claim 1 above).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Fang to include: the features suggested by Fang, such that Fang as modified teaches: the claimed features, in order to provide an electronic product with a touch display.


Claims 7, 8, 10, 11, 13, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Yoo et al. in US 2012/0057312 A1 (hereinafter Yoo).



Regarding claim 7, Fang teaches:
A touch sensor, comprising a touch area component and a peripheral area component which are attached to each other (A touch sensor panel, comprising a touch area component and a peripheral area component which are attached to each other; FIGs. 1 and 2, [0035], [0044]-[0046], and [0051]), wherein 
the touch area component comprises a first base substrate and a plurality of touch electrode lines formed on the first base substrate, the peripheral area component comprises a second base substrate and a plurality of connecting wires formed on the second base substrate, the touch electrode lines are located in a touch area of the touch sensor, the connecting wires are located in a peripheral area of the touch sensor, and the connecting wires are electrically coupled to the touch electrode lines in one-to-one correspondence (the touch area component comprises a first base substrate 110 and a plurality of touch electrode lines 120 formed on the first base substrate 110, the peripheral area component comprises a second base substrate 200 and a plurality of connecting wires 210 formed on the second base substrate 200, the touch electrode lines 120 are located in a touch area corresponding to visible region V of the touch sensor panel, the connecting wires 210 are located in a peripheral area NV of the touch sensor panel, and the connecting wires 210 are electrically coupled to the touch electrode lines 120 in one-to-one correspondence; FIGs. 1 and 2, [0035], [0045], [0046], [0048], [0051], [0055], and [0065]), wherein 
each of the connecting wires comprises a connection portion and a wiring portion, the connection portion comprises a first connection portion and a second connection portion, each of the first connection portion has a width larger than that of the wiring portion, the first connection portion is electrically coupled to a corresponding one of the touch electrode lines, the second connection portion is electrically coupled to a driver, and the wiring portion is located between the first connection portion and the second connection portion and configured to electrically couple the first connection portion with the second connection portion (each of the connecting wires 210 comprises a connection portion (end of connecting wire 210 closest to sensing electrode matrix 120 and 212) and a wiring portion (located between the end of connecting wire 210 closest to sensing electrode matrix 120 and 212), the connection portion comprises a first connection portion (end of connecting wire 210 closest to sensing electrode matrix 120) and a second connection portion 212, each of the first connection portion (end of connecting wire 210 closest to sensing electrode matrix 120) has a width larger than that of the wiring portion (located between the end of connecting wire 210 closest to sensing electrode matrix 120 and 212), the first connection portion (end of connecting wire 210 closest to sensing electrode matrix 120) is electrically coupled to a corresponding one of the touch electrode lines 120, the second connection portion 212 is electrically coupled to a driver, and the wiring portion is located between the first connection portion (end of connecting wire 210 closest to sensing electrode matrix 120) and the second connection portion 212 and configured to electrically couple the first connection portion (end of connecting wire 210 closest to sensing electrode matrix 120) with the second connection portion 212; FIGs. 1 and 4, [0045], and [0046]).  


	However, Fang does not teach:
each of the second connection portion has a width larger than that of the wiring portion, the second connection portion is electrically coupled to a driving chip.
	Yoo teaches:
each of a second connection portion has a width larger than that of a wiring portion, the second connection portion is electrically coupled to a driving chip (each of a second connection portion (pad in front surface pad unit 20 area) has a width larger than that of a wiring portion 15, the second connection portion (pad in front surface pad unit 20 area) is electrically coupled to a driving chip 36; FIGs. 1 and 4, [0032], [0074], and [0075]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch sensor taught by Fang to include: the features taught by Yoo, such that Fang as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the touch sensor taught by Yoo ([0032] and [0072]) is comparable to the touch sensor taught by Fang because they are both touch sensors.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the touch sensor taught by Fang to include: the features taught by Yoo, with the predictable result of providing a touch sensor with a second connection portion electrically coupled to a driver.

	Regarding claim 8, Fang as modified by Yoo teaches:
The touch sensor according to claim 7, wherein the connecting wires are electrically coupled to the touch electrode lines in one-to-one correspondence through a conductive adhesive (Fang: wherein the connecting wires 210 are electrically coupled to the touch .  

	Regarding claim 10, Fang as modified by Yoo teaches:
The touch sensor according to claim 7, wherein the peripheral area component further comprises a black matrix formed on a side of the connecting wires proximal to the second base substrate, the black matrix is located in the peripheral area of the touch sensor, and an orthogonal projection of each of the connecting wires on the second base substrate is located within a range of an orthogonal projection of the black matrix on the second base substrate (Fang: wherein the peripheral area component further comprises a black matrix 800 formed on a side of the connecting wires 210 proximal to the second base substrate 200, the black matrix 800 is located in the peripheral area NV of the touch sensor panel, and an orthogonal projection of each of the connecting wires 210 on the second base substrate 200 is located within a range of an orthogonal projection of the black matrix 800 on the second base substrate 200; FIGs. 1 and 2, [0046], and [0055], see also [0070]).  

	Regarding claim 11, Fang as modified by Yoo teaches:
The touch sensor according to claim 7, wherein the touch electrode lines comprise a plurality of first touch electrode lines and a plurality of second touch electrode lines, the plurality of first touch electrode lines and the plurality of second touch electrode lines intersect (Fang: wherein the touch electrode lines 120 comprise a plurality of first touch electrode lines 124 and a plurality of second touch electrode lines 122, the plurality of first ; 
the connecting wires comprise a plurality of first connecting wires and a plurality of second connecting wires, the first connecting wires are electrically coupled to the first touch electrode lines in one-to-one correspondence, and the second connecting wires are electrically coupled to the second touch electrode lines in one-to-one correspondence (Fang: the connecting wires 210 comprise a plurality of first connecting wires 210 corresponding to the plurality of first touch electrode lines 124 and a plurality of second connecting wires 210 corresponding to the plurality of second touch electrode lines 122, the first connecting wires 210 corresponding to the plurality of first touch electrode lines 124 are electrically coupled to the first touch electrode lines 124 in one-to-one correspondence, and the second connecting wires 210 corresponding to the plurality of second touch electrode lines 122 are electrically coupled to the second touch electrode lines 122 in one-to-one correspondence; FIG. 1, [0046], and [0048]).  

	Regarding claim 13, Fang as modified by Yoo teaches:
A display panel, comprising the touch sensor according to claim 7 (Fang: A display panel, comprising the touch sensor panel according to claim 7; see [0005] and claim 7 above).  
	The motivation to modify the touch sensor according to claim 7 to include a display panel suggested by Fang is to provide an electronic product with a touch display.



	Regarding claim 14, Fang as modified by Yoo teaches:
A display device, comprising the display panel according to claim 13 (Fang: An electronic product display device, comprising the display panel and claim 13 above; see [0005] and claim 13 above).  

	Regarding claim 18, Fang as modified by Yoo teaches:
The touch sensor according to claim 8, wherein each of the connecting wires comprises the connection portion and the wiring portion electrically coupled to each other, the connection portion has a width larger than that of the wiring portion, and the connection portion is configured to be electrically coupled to a corresponding one of the touch electrode lines (Fang: wherein each of the connecting wires 210 comprises the connection portion (first connection portion (end of connecting wire 210 closest to sensing electrode matrix 120) and second connection portion 212) and the wiring portion (located between the first and second connection portions) electrically coupled to each other, the connection portion (first connection portion (end of connecting wire 210 closest to sensing electrode matrix 120) and second connection portion 212) has a width (width of the first connection portion) larger than that of the wiring portion (located between the first and second connection portions), and the connection portion (first connection portion (end of connecting wire 210 closest to sensing electrode matrix 120) and second connection portion 212) is configured to be electrically coupled to a corresponding one of the touch electrode lines 120; FIGs. 1 and 2, [0046], and [0065]).  


Regarding claim 19, this claim is rejected under similar rationale as claim 10 above.

Regarding claim 20, this claim is rejected under similar rationale as claim 11 above.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Yoo, in further view of Kim et al. in US 2019/0103443 A1 (hereinafter Kim).

Regarding claim 12, Fang as modified by Yoo teaches:
The touch sensor according to claim 7.  
However, it is noted that Fang as modified by Yoo does not teach:
wherein the first base substrate is a flexible base substrate and the second base substrate is a rigid base substrate.
Kim teaches:
wherein a first base substrate is a flexible base substrate and a second base substrate is a rigid base substrate (wherein a first base substrate TFE is a flexible base substrate and a second base substrate (i.e., PCB) is a rigid base substrate; FIGs. 1-3 and 5, [0056], [0068], [0070], and [0114]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the touch sensor taught by Fang as modified by Yoo to include: the features taught by Kim, such that Fang as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, a touch sensor connected with associated circuitry as taught by Kim (see FIGs. 2 and 3 and Fang (FIG. 1, [0045], and [0046]) because they are both touch sensors connected with associated circuitry.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the touch sensor taught by Fang as modified by Yoo to include: the features taught by Kim, with the predictable result of providing a touch sensor connected with associated circuitry.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the 


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/14/21B